MEMORANDUM DECISION
                                                                     Feb 29 2016, 9:30 am
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



APPELLANT PRO SE                                       ATTORNEYS FOR APPELLEE
Dexter Louis Rogers                                    ANONYMOUS HOSPITAL A
Fort Wayne, Indiana                                    Mark W. Baeverstad
                                                       Jason A. Scheele
                                                       Jessica L. Pixler
                                                       Rothberg Logan Warsco LLP
                                                       Fort Wayne, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Dexter Rogers, Individually and                           February 29, 2016
as Personal Representative of the                         Court of Appeals Case No.
Estates of Carrie Bell Rogers and                         02A03-1507-CT-826
Premius Rogers,                                           Interlocutory Appeal from the Allen
                                                          Superior Court
Appellant/Cross-Appellee/Plaintiff,                       The Honorable Nancy Eshcoff
                                                          Boyer, Special Judge
        v.                                                Trial Court Cause No. 02D03-1401-
                                                          CT-39
Anonymous Physician C,
Anonymous Physician F,
Anonymous Physician L,
Anonymous Medical Provider A,
and Anonymous Hospital A,
Appellees/Cross-
Appellants/Defendants.




Court of Appeals of Indiana | Memorandum Decision 02A03-1507-CT-826 | February 29, 2016     Page 1 of 16
      Bradford, Judge.



                                          Case Summary
[1]   Parkview Health System, Inc., is a healthcare network serving northeastern

      Indiana, a network that includes Appellee/Cross-Appellant/Defendant

      Anonymous Hospital A (“the Hospital”). In June of 2011, Carrie Bell Rogers,

      the mother of Appellant/Cross-Appellee/Plaintiff Dexter Rogers, fell while a

      patient at the Hospital and died approximately two months later.


[2]   In June of 2013, Rogers filed a proposed complaint with the Indiana

      Department of Insurance (“IDOI”) alleging negligence by seventeen health care

      providers (“the Healthcare Providers”) in allowing Carrie to fall and in her post-

      fall care. As part of the discovery process, Rogers sought to depose Michael J.

      Packnett, the CEO of Parkview. The Hospital moved for a protective order

      preventing Rogers from deposing Packnett, which the trial court initially

      granted. In May of 2015, after a change in trial court judge, the trial court

      ordered the Hospital to produce Packnett for a deposition. The trial court

      eventually ordered the Hospital to pay a $160.00 court reporter’s fee when it did

      not produce Packnett for a deposition as ordered.


[3]   Meanwhile, Rogers sought information related to an incident report he believes

      should have been filed with the Indiana Department of Health (“IDOH”). In

      fact, no such IDOH incident report has been submitted. Rogers, however,

      became aware of an internal Hospital report submitted into the Hospital’s


      Court of Appeals of Indiana | Memorandum Decision 02A03-1507-CT-826 | February 29, 2016   Page 2 of 16
      MIDAS reporting system (“the MIDAS report”) and sought to discover it in its

      entirety. The Hospital responded that the MIDAS report was protected from

      discovery by the Indiana peer-review statute and, in part, by work-product

      privilege. The trial court ordered the Hospital to provide Rogers with a

      redacted copy of the MIDAS report. Rogers appeals, arguing that the trial

      court abused its discretion in denying him full access to the contents of the

      MIDAS report. The Hospital responds to Rogers’s contention and argues that

      the trial court abused its discretion in ordering it to produce Packnett for a

      deposition and provide even a redacted copy of the MIDAS report. We

      conclude that (1) we do not have jurisdiction to decide the issue of the MIDAS

      report and (2) the trial court abused its discretion in ordering the Hospital to

      produce Packnett for a deposition. However, we also conclude that the trial

      court did not abuse its discretion in sanctioning the Hospital for failing to

      produce Packnett for a scheduled deposition. Consequently, we reverse in part,

      affirm in part, and remand with instructions.



                            Facts and Procedural History
[4]   On June 26, 2011, Carrie was a patient at the Hospital when she fell. Carrie

      died on August 23, 2011. On June 26, 2013, Rogers, individually and in his

      capacity as the personal representative of Carrie’s estate, filed a proposed

      complaint with the IDOI alleging negligence by the Healthcare Providers. On

      March 21, 2014, the Healthcare Providers filed a motion in the trial court for

      preliminary determination and to dismiss based on Rogers’s alleged failure to


      Court of Appeals of Indiana | Memorandum Decision 02A03-1507-CT-826 | February 29, 2016   Page 3 of 16
      timely answer interrogatories or respond to requests for production of

      documents.


[5]   On January 9, 2015, Rogers filed a “Motion to Compel Defendants’ Witness

      for Discovery and to Amend Complaint” in which Rogers sought an order to

      produce the CEO/owner of Parkview for a deposition and add that person to

      the list of defendants. On March 2, 2015, the trial court granted the Hospital’s

      motion to quash Rogers’s notice of deposition and subpoena duces tecum of

      Packnett and issued a protective order. On March 5, 2015, Rogers moved to

      remove the trial court judge, Stanley Levine. On March 3, 2015, Judge Levine

      recused himself, and, on March 27, 2015, the parties agreed to the appointment

      of Special Judge Nancy Boyer.


[6]   Meanwhile, on March 26, 2015, Rogers moved the trial court to reconsider its

      ruling of March 2, 2015, that he was not entitled to depose Packnett and to

      certify the question for interlocutory appeal. On April 2, 2015, Rogers moved

      the trial court to compel discovery, including an “incident report” that he had

      requested from the Hospital. Appellee’s App. p. 163. On April 10, 2015, the

      Hospital responded that it had, in fact, complied with all outstanding discovery

      orders and that the only document withheld was an internally-prepared MIDAS

      report. On April 15, 2015, the Healthcare Providers responded to Rogers’s

      motion to certify the question of Packnett’s deposition for interlocutory appeal,

      arguing that it did not comply with the requirements of Indiana Rule of

      Appellate Procedure 14(B)(1)(c)(ii).



      Court of Appeals of Indiana | Memorandum Decision 02A03-1507-CT-826 | February 29, 2016   Page 4 of 16
[7]   On May 14, 2015, the trial court held a hearing on all pending motions. At the

      hearing, the following exchange occurred:


              THE COURT:           Well, I mean, we’re covering the medical
              records now, we’re covering the MIDAS report, we’re covering
              any and all writings, emails, etcetera, about the investigation.
              That, I think, from what I’ve read of your stuff, that’s the core
              thing that you’re interested in right now.
              ROGERS: No. The core–well, the core thing is an item that
              you already covered and I wasn’t willing to–uh, given an
              opportunity to elaborate on
              THE COURT:                What’s that?
              ROGERS: And that’s deposing the CEO of Parkview Health.
              He is the respondeat superior. He is responsible for the sins of
              the servants that he oversees. That’s a civil term. You know
              that. So that being said, how can–if he has direct pertinent
              material evidence that I can ask him questions to get material
              evidence from–
              THE COURT:         Well, what evidence do you think he’s going
              to have that we haven’t already covered here?
              ROGERS: Huh, he’s the head of the compliance -
              THE COURT:          I know what he is. I’m just asking you a
              question. Whatever is produced here that we’ve covered, do you
              think there’s something else that he has in his hands that
              wouldn’t be written down that we’ve covered here?
              ROGERS: Yes.
              THE COURT:                What?
              ROGERS: How would I–exactly. That’s–
              THE COURT:                Well, what would it be?
              ROGERS: I don’t know. That’s considered hearsay. Unless
              I’m allowed to have the opportunity to depose the individual,
              we’re just talking hypothetics (sic) here. There is no really legal

      Court of Appeals of Indiana | Memorandum Decision 02A03-1507-CT-826 | February 29, 2016   Page 5 of 16
        basis, there is no logical basis, as to why this person is being so
        protected like he’s some god or something. He’s just–he’s just a
        title, you see. How can you have a president of the United States
        who wasn’t exempt from being deposed in the court of law in a
        sexual case–
        THE COURT:                Alright–
        ROGERS: –but we have–
        THE COURT:                Alright. No–
        ROGERS: –but we have an individual–
        THE COURT:                No, no, no–
        ROGERS: –we have an individual here who’s a CEO–
        THE COURT:                Mr. Rogers–
        ROGERS: –of a hospital–
        THE COURT:                Mr. Rogers. Mr. Rogers–
        ROGERS: What? How come I can’t get it on the record?
        THE COURT:                We’re not going to talk about Clinton in here.
        ROGERS: I’m not talking about Clinton.
        THE COURT:                It has nothing to do with this.
        ROGERS: I’m talking about the case. I’m not talking about
        him specifically. The point is this: he wasn’t exempt from
        discovery and he’s the CEO of all fifty states. And I can’t depose
        a CEO of a hospital in little old Fort Wayne, Indiana that
        nobody knows about.
        THE COURT:                I don’t care. You know what? Depose him.
        ROGERS: You giving the order I can?
        THE COURT:                You pay for the deposition, you can depose
        him.
        ROGERS: Great. That’s what I want. That’s what I want.
        THE COURT:                You got it.
        ROGERS: Thank you.

Court of Appeals of Indiana | Memorandum Decision 02A03-1507-CT-826 | February 29, 2016   Page 6 of 16
              COURT REPORTER: Judge, can I just go on the record as
              saying a lot of what’s been said here I’m not getting because Mr.
              Rogers is speaking over you? Just for my record.
              THE COURT:                Okay, yes.
              ROGERS: I’m sorry. That’s passion.
              [Counsel for Defendants]: Your Honor, may I be heard on that
              issue?
              THE COURT:                What do you want to say?
              [Counsel for Defendants]: I will be brief. I think this issue has
              been argued and ruled upon by the former judge in this case.
              THE COURT:          You know what? You know what? It’s
              discovery, okay? It’s discovery. If it was ruled on before, it can
              come up again now. It can come up again when this trial takes
              place. He’s going to want to depose him sometime along the
              line. Whether I think it’s irrelevant is irrelevant. Whether it can
              lead to some discoverable evidence, I don’t know. It’s certainly
              tenuous. It’s certainly a long shot. Certainly I don’t think so, but
              if that’s what Mr. Rogers wants so that we can move this case
              along, then we’ll give it to him.
      May 14, 2015, Tr. pp. 27-30.


[8]   On May 15, the trial court denied Rogers’s motion to certify a discovery issue

      for interlocutory appeal but ordered the Healthcare Providers to produce the

      MIDAS report for in camera review. On May 27, 2015, the Hospital filed a

      motion to reconsider with respect to the Packnett deposition. The Hospital also

      contended that portions of the MIDAS report were protected by the Indiana

      peer review statute, attorney-client privilege, and work-product privilege. On

      June 3, 2015, Rogers moved for sanctions and a rule to show cause because the

      Hospital had not produced Packnett for a scheduled deposition. On June 19,

      2015, the trial court ordered the Hospital to pay a $160.00 court reporter’s fee
      Court of Appeals of Indiana | Memorandum Decision 02A03-1507-CT-826 | February 29, 2016   Page 7 of 16
       for failing to produce Packnett for the scheduled deposition. On June 29, 2015,

       the trial court ordered the Hospital to deliver the MIDAS report, with pages 18

       to 23 and a portion of page 10 redacted.


[9]    On July 6, 2015, the Hospital filed a notice of appeal and an amended notice of

       appeal two days later. The Hospital indicated in its notice of appeal that it was

       taking an appeal as of right from an interlocutory order and from a final

       judgment. On July 29, 2015, Rogers also filed a notice of appeal, indicating

       that he was taking an appeal as of right from an interlocutory order. Rogers’s

       contention on appeal is that the trial court abused its discretion in ordering

       portions of the MIDAS report redacted. The Hospital contends that the trial

       court abused its discretion in (1) ordering that it make Packnett available for

       deposition and sanctioning it when he did not attend a scheduled deposition

       and (2) ordering it to produce any portions of the MIDAS report.


                                  Discussion and Decision
                                I. Whether This Court has
                               Jurisdiction Over This Appeal
[10]   As an initial matter, we consider the question of whether we have jurisdiction

       to consider the issues raised in this interlocutory appeal. Although the parties

       have not raised the issue, we are obligated to raise the question sua sponte. See

       Jernigan v. State, 894 N.E.2d 1044, 1046 (Ind. Ct. App. 2008) (“Subject matter

       jurisdiction cannot be waived, and courts at all levels are required to consider

       the issue sua sponte.”).

       Court of Appeals of Indiana | Memorandum Decision 02A03-1507-CT-826 | February 29, 2016   Page 8 of 16
               Subject matter jurisdiction concerns a court’s ability to hear and
               decide a case based on the class of cases to which it belongs.
               Warrick County v. Weber, 714 N.E.2d 685, 687 (Ind. Ct. App.
               1999). Whether we have subject matter jurisdiction is an issue
               we should raise sua sponte if the parties do not. Id. As we have
               previously explained, “dismissal for lack of subject matter
               jurisdiction takes precedence over the determination of and
               action upon other substantive and procedural rights of the
               parties.” Id. (quoting Gorman v. Northeastern REMC, 594 N.E.2d
               843, 845 (Ind. Ct. App. 1992), decision clarified on denial of reh’g
               597 N.E.2d 366 (Ind. Ct. App. 1992), trans. denied). Jurisdiction
               is a question of law we review de novo. Id.
               … Our Rules of Appellate Procedure provide that we have
               jurisdiction over interlocutory orders only under the conditions
               described in Appellate Rule 14. Ind. App. R. 5(B). Under App.
               R. 14, there are three ways we may obtain jurisdiction over an
               interlocutory appeal: (1) when the right is provided by statute, see
               App. R. 14(C); (2) when the trial court certifies the order and we
               accept jurisdiction, see App. R. 14(B); or (3) when the order is
               one of the nine enumerated types that may be appealed “as a
               matter of right,” see App. R. 14(A).
       Young v. Estate of Sweeney, 808 N.E.2d 1217, 1219-20 (Ind. Ct. App. 2004).


[11]   Here, the parties have not pointed us to any statute that applies, and the trial

       court certified neither question raised for interlocutory appeal. Consequently, if

       either of the issues in this appeal are properly before us, it is because it is in one

       of the enumerated categories of appeal as a matter of right.


                                       A. Packnett Deposition
[12]   As previously mentioned, the Hospital was essentially sanctioned $160.00 for

       failure to deliver Packnett to a scheduled deposition. Appellate Rule 14(A)(1)

       provides that “[a]ppeals from the following interlocutory orders are taken as a
       Court of Appeals of Indiana | Memorandum Decision 02A03-1507-CT-826 | February 29, 2016   Page 9 of 16
       matter of right … (1) For the payment of money[.]” While we have held that

       expenses incurred complying with discovery orders do not satisfy Appellate

       Rule 14(A)(1), Allstate Ins. Co. v. Scroghan, 801 N.E.2d 191, 194 (Ind. Ct. App.

       2004), trans. denied (“Scroghan I”), the Hospital here was sanctioned, which,

       under Indiana precedent, is different. In a later appeal in the same Scroghan

       case, we held that a sanction imposed for violating a discovery order did, in

       fact, give the party an interlocutory appeal for the “payment of money.” See

       Allstate Ins. Co. v. Scroghan, 851 N.E.2d 317, 322 (Ind. Ct. App. 2006) (“Scroghan

       II”) (“In such situations, if a party is willing to incur possibly serious sanctions

       to obtain review of a discovery order, then the option should be available.”).

       Moreover, the Scroghan II court further concluded that the appeal as of right

       extended to the propriety not only of the sanction but also of the underlying

       discovery order. See id. Pursuant to Scroghan II, we have jurisdiction to hear

       the Hospital’s argument with regard to the trial court’s order that it produce

       Packnett for a deposition.


                                       B. The MIDAS Report
[13]   The second issue raised by the parties involves the discoverability of the

       MIDAS report, with the Hospital arguing that it is not discoverable and Rogers

       arguing that it should be not redacted, as the trial court ordered. Review of the

       nine categories listed in Appellate Rule 14(A) reveals only subsection (3) as a

       possible basis for an interlocutory appeal as of right, as the trial court’s order




       Court of Appeals of Indiana | Memorandum Decision 02A03-1507-CT-826 | February 29, 2016   Page 10 of 16
arguably involves the “delivery of a document.”1 The Scroghan I court,

however, held that the mere delivery of a document does not satisfy Appellate

Rule 14(A)(3):

         Rule 14(A)(3) pertains to the delivery of documents where
         “‘delivery imports a surrender.’” Cua v. Morrison, 600 N.E.2d
         951, 955 (Ind. Ct. App. 1992) (Sullivan, J. concurring) (quoting
         W. Union Tel. Co. v. Locke, 107 Ind. 9, 7 N.E. 579, 582 (1886)),
         trans. denied. Surrender may occur with such items as securities,
         receipts, deeds, leases, or promissory notes. See, e.g., Koch v.
         James, 616 N.E.2d 759, 760-61 (Ind. Ct. App. 1993) (delivery of
         stocks), reh’g denied, trans. denied; see also W. Union Tel., 7 N.E. at
         582. “‘It is easy to see that the administration of justice might be
         seriously embarrassed, and vexatious delays secured, if appeals
         could be taken in every case where a written instrument is
         ordered to be produced for use as evidence on the trial of the
         cause.’” Cua, 600 N.E.2d at 953 (quoting W. Union Tel., 7 N.E.
         at 582). Thus, in order to seek an interlocutory appeal as of right
         for the delivery of a document under Rule 14(A)(3), we find that
         the delivery of the document must import a surrender of the
         document.




1
  Appellate Rule 14(A) lists the following nine categories of orders that give rise to interlocutory appeals as
of right:
    (1) For the payment of money;
    (2) To compel the execution of any document;
    (3) To compel the delivery or assignment of any securities, evidence of debt, documents or things
    in action;
    (4) For the sale or delivery of the possession of real property;
    (5) Granting or refusing to grant, dissolving, or refusing to dissolve a preliminary injunction;
    (6) Appointing or refusing to appoint a receiver, or revoking or refusing to revoke the appointment
    of a receiver;
    (7) For a writ of habeas corpus not otherwise authorized to be taken directly to the Supreme
    Court;
    (8) Transferring or refusing to transfer a case under Trial Rule 75; and
    (9) Issued by an Administrative Agency that by statute is expressly required to be appealed as a
    mandatory interlocutory appeal.

Court of Appeals of Indiana | Memorandum Decision 02A03-1507-CT-826 | February 29, 2016            Page 11 of 16
       Scroghan I, 801 N.E.2d at 194. Because there is clearly no surrender of the

       MIDAS report occurring in this case, Appellate Rule 14(A)(3) does not apply.

       Consequently, we conclude that we do not have jurisdiction to hear the parties’

       claims regarding the MIDAS report.


           II. Whether the Trial Court Abused its Discretion in
                 Allowing Rogers to Depose Packnett
[14]   The Hospital contends that the trial court abused its discretion in ordering it to

       produce Packnett for a deposition.

               The grant or denial of a discovery motion is within the trial
               court’s discretion and will be overturned only for an abuse of
               discretion. Bethlehem Steel Corp. v. Sercon Corp., 654 N.E.2d 1163,
               1170 (Ind. Ct. App. 1995), reh’g denied. An abuse of discretion in
               this context occurs only if the order is unreasonable in light of all
               of the attendant circumstances and is prejudicial to a party’s
               rights. Cua v. Morrison, 626 N.E.2d 581, 583 (Ind. Ct. App.
               1993), adopted, 636 N.E.2d 1248 (Ind. 1994).
       Andreatta v. Hunley, 714 N.E.2d 1154, 1156 (Ind. Ct. App. 1999), trans. denied.


[15]   Indiana Trial Rule 26(B)(1) provides that

               Parties may obtain discovery regarding any matter, not
               privileged, which is relevant to the subject-matter involved in the
               pending action, whether it relates to the claim or defense of the
               party seeking discovery or the claim or defense of any other
               party, including the existence, description, nature, custody,
               condition and location of any books, documents, or other
               tangible things and the identity and location of persons having
               knowledge of any discoverable matter. It is not ground for
               objection that the information sought will be inadmissible at the


       Court of Appeals of Indiana | Memorandum Decision 02A03-1507-CT-826 | February 29, 2016   Page 12 of 16
               trial if the information sought appears reasonably calculated to
               lead to the discovery of admissible evidence.
               The frequency or extent of use of the discovery methods
               otherwise permitted under these rules and by any local rule shall
               be limited by the court if it determines that: (i) the discovery
               sought is unreasonably cumulative or duplicative, or is obtainable
               from some other source that is more convenient, less
               burdensome, or less expensive; (ii) the party seeking discovery
               has had ample opportunity by discovery in the action to obtain
               the information sought or; (iii) the burden or expense of the
               proposed discovery outweighs its likely benefit, taking into
               account the needs of the case, the amount in controversy, the
               parties’ resources, the importance of the issues at stake in the
               litigation, and the importance of the proposed discovery in
               resolving the issues. The court may act upon its own initiative
               after reasonable notice or pursuant to a motion under Rule 26(C).
       (Emphasis added).
[16]   Under the circumstances of this case, we conclude that the trial court abused its

       discretion in allowing Rogers to depose Packnett. At a minimum, the discovery

       sought must concern a matter “which is relevant to the subject-matter involved

       in the pending action[,]” and Rogers has failed to suggest, much less establish,

       that Packnett could provide any information relevant to Rogers’s claim.

       Indeed, when asked what information he thought Packnett might be able to

       provide if deposed, Rogers responded, “I don’t know” and admitted that “we’re

       just talking hypothetics (sic) here.” May 14, 2015, Tr. p. 28.


[17]   The Hospital argued in a hearing on its motion to quash Rogers’s subpoena of

       Packnett that he had no information regarding Carrie’s medical care or the

       allegedly deficient reporting systems, was not the supervisor of any physician or

       other staff member involved in Carrie’s care, was not the supervisor of the

       Court of Appeals of Indiana | Memorandum Decision 02A03-1507-CT-826 | February 29, 2016   Page 13 of 16
       Hospital’s Director of Quality and Accreditation, and has no role in filing

       incident reports with IDOH. Rogers does not dispute any of this, arguing, it

       seems, that as CEO of Parkview, he is ultimately responsible for everything that

       occurs in any of its facilities. Responsibility is not knowledge, however. In

       short, there is not the slightest indication that Packnett had anything to do with

       Carrie’s treatment or would be able to provide any relevant information about

       it.2 We reverse the trial court’s order allowing Rogers to depose Packnett.


                            III. Sanction Against the Hospital
[18]   Finally, we turn to the $160.00 sanction the trial court imposed against the

       Hospital for failing to produce Packnett for a scheduled deposition.


               We assign the selection of an appropriate sanction for a discovery
               violation to the trial court’s sound discretion. McCullough v.
               Archbold Ladder Co., 605 N.E.2d 175 (Ind. 1993). Trial judges
               stand much closer than an appellate court to the currents of
               litigation pending before them, and they have a correspondingly
               better sense of which sanctions will adequately protect the
               litigants in any given case, without going overboard, while still
               discouraging gamesmanship in future litigation. We therefore
               review a trial court’s sanction only for an abuse of its discretion.
               Id. at 180-81.
       Whitaker v. Becker, 960 N.E.2d 111, 115 (Ind. 2012).




       2
         The trial court seemed to recognize the lack of merit in Rogers’s request, noting that it was “certainly
       tenuous” and “certainly a long shot.” May 14, 2015, Tr. p. 30. Nonetheless, the trial court granted Rogers’s
       request to depose Packnett, reasoning that “if that’s what Mr. Rogers wants so that we can move this case
       along, then we’ll give it to him.” May 14, 2015, Tr. p. 30. While we sympathize with the trial court, we
       cannot endorse the granting of discovery requests seemingly on the basis of expediency and nothing else.

       Court of Appeals of Indiana | Memorandum Decision 02A03-1507-CT-826 | February 29, 2016        Page 14 of 16
[19]   We have already concluded that the trial court abused its discretion for ordering

       the Hospital to produce Packnett for a deposition. That said, the Hospital was

       under court order to produce Packnett and, although there was a pending

       motion to reconsider before the trial court, no stay or protective order had been

       secured while the trial court evaluated the motion. Even though we eventually

       ruled in the Hospital’s favor on the merits, we do not wish to encourage the

       violation of direct court orders by reversing the trial court’s sanction order. We

       therefore affirm the trial court’s order that the Hospital pay a $160.00 court

       reporter’s fee for failing to produce Packnett for a scheduled deposition.



                                               Conclusion
[20]   We conclude that we do not have jurisdiction to address the parties’ arguments

       regarding the MIDAS reports and that the trial court abused its discretion in

       ordering the Hospital to produce Packnett for a deposition. However, we

       nonetheless conclude that the trial court did not abuse its discretion in imposing

       a $160.00 sanction against the Hospital for failing to produce Packnett for a

       scheduled deposition. Consequently, the trial court’s order regarding the

       MIDAS report and the sanction against the Hospital remain in place. We

       reverse the trial court’s order that the Hospital produce Packnett for a

       deposition and remand with instructions to reinstate the order to quash

       Rogers’s subpoena and protective order.


[21]   We reverse the judgment of the trial court in part, affirm in part, and remand

       with instructions.

       Court of Appeals of Indiana | Memorandum Decision 02A03-1507-CT-826 | February 29, 2016   Page 15 of 16
Baker, J., and Pyle, J., concur.




Court of Appeals of Indiana | Memorandum Decision 02A03-1507-CT-826 | February 29, 2016   Page 16 of 16